EXHIBIT 10.2

 

SECOND AMENDED AND RESTATED TERM NOTE

PNC Bank, National Association

 

 

$3,585,175.00                                                                                                                                                                                                                                                 May
15, 2019

Woodbridge, New Jersey

 

 

This Second Amended and Restated Term Note (this “Note”) is executed and
delivered under and pursuant to the terms of that certain Revolving Credit, Term
Loan and Security Agreement dated as of June 27, 2012 (as amended, supplemented,
restated or modified from time to time, the “Loan Agreement”) by and among
INTEGRATED BIOPHARMA, INC., a corporation organized under the laws of the State
of Delaware (“Integrated”), InB:MANHATTAN DRUG COMPANY, INC., a corporation
organized under the laws of the State of New York (”MD ”), AGROLABS, INC., a
corporation organized under the laws of the State of New Jersey (“AL”), IHT
HEALTH PRODUCTS, INC., a corporation organized under the laws of the State of
Delaware (IHT”), VITAMIN FACTORY, INC., a corporation organized under the laws
of the State of Delaware (“Vitamin”) and IHT PROPERTIES CORP., a corporation
organized under the laws of the State of Delaware (“IHTP) (Integrated, MD, AL,
IHT, Vitamin and IHTP each a “Borrower”, and collectively “Borrowers”) and PNC
BANK, NATIONAL ASSOCIATION, a national banking association organized under the
laws of the United States of America (“PNC”), the various financial institutions
named therein or which hereafter become a party thereto (together with PNC
collectively, “Lenders”), and PNC as agent for Lenders (in such capacity,
“Agent”). Capitalized terms not otherwise defined herein shall have the meanings
provided in the Loan Agreement.

 

FOR VALUE RECEIVED, Borrower hereby promise to pay to the order of PNC, at the
office of Agent located at PNC Bank Center, Two Tower Center, East Brunswick,
New Jersey 08816, or at such other place as Agent may from time to time
designate to Borrower in writing:

 

(i) the principal sum of THREE MILLION FIVE HUNDRED EIGHTY-FIVE THOUSAND ONE
HUNDRED SEVENTY-FIVE DOLLARS AND 00/100 ($3,585,175.00) shall be paid in
eighty-four (84) consecutive monthly principal installments, the first
eighty-three (83) of which shall be in the amount of $42,681.00 commencing on
the first Business Day of June, 2019, and continuing on the first Business Day
of each month thereafter, with a final payment of any unpaid balance of
principal and interest payable on the first Business Day of May, 2024, all as
more particularly described in the Loan Agreement, and subject to mandatory
prepayment and acceleration upon the occurrence of an Event of Default under the
Loan Agreement or earlier termination of the Loan Agreement pursuant to the
terms thereof; and

 

(ii) interest on the principal amount of this Note from time to time outstanding
until such principal amount is paid in full at the Term Loan Rate in accordance
with the provisions of the Loan Agreement. In no event, however, shall interest
exceed the maximum interest rate permitted by law. Upon and after the occurrence
of an Event of Default, and during the continuation thereof, interest shall be
payable at the Default Rate in accordance with the Loan Agreement;

 

1

--------------------------------------------------------------------------------

 

 

(iii) notwithstanding anything to the contrary herein, in the Loan Agreement
and/or in any Other Document, all outstanding principal and interest hereunder
is due and payable on the Termination Date.

 

This Note is a “Term Note” referred to in the Loan Agreement and is secured,
inter alia, by the Liens granted pursuant to the Loan Agreement and the Other
Documents, is entitled to the benefits of the Loan Agreement and the Other
Documents and is subject to all of the agreements, terms and conditions therein
contained.

 

This Note is intended to amend, restate and replace a certain Amended and
Restated Term Note issued by the Borrowers in favor of the Lenders dated
February 19, 2016 in the original principal amount of $3,422,160.

 

This Note is subject to mandatory prepayment, and may be voluntarily prepaid, in
whole or in part, in each case on the terms and conditions set forth in the Loan
Agreement.

 

If an Event of Default under Section 10.7 or 10.8 of the Loan Agreement shall
occur and be continuing, then this Note shall immediately become due and
payable, without notice, together with reasonable attorneys’ fees if the
collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof. If any other Event of Default shall occur and be continuing
under the Loan Agreement or any of the Other Documents, which is not cured
within any applicable grace period, then this Note may, as provided in the Loan
Agreement, be declared to be immediately due and payable, without notice,
together with reasonable attorneys’ fees, if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof.

 

Lenders may at any time pledge or assign all or any portion of their rights
under the Loan Agreement or the Other Documents (including any portion of this
Note) to any of the twelve (12) Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or assignment
or enforcement thereof shall release Lenders from their obligations under the
Loan Agreement or any of the Other Documents.

 

This Note shall be construed and enforced in accordance with the laws of the
State of New York.

 

The Obligations evidenced by this Note are the same Obligations set forth in
Section 2.4 of the Loan Agreement.

 

Borrowers expressly waive any presentment, demand, protest, notice of protest,
or notice of any kind except as expressly provided in the Loan Agreement.

 

SIGNATURE PAGES TO FOLLOW

2

--------------------------------------------------------------------------------

 

 

 

ATTEST:             INTEGRATED BIOPHARMA, INC.     By: /s/ Dina L. Masi 
By:/s/ Christina Kay Name: DINA L. MASI      Name: CHRISTINA KAY Title:
Secretary       Title: Co-Chief Executive Officer    
ATTEST:                               InB:MANHATTAN DRUG COMPANY, INC.     By:
/s/ Dina L. Masi  By: /s/ Riva Sheppard  Name: DINA L. MASI      Name: RIVA
SHEPPARD Title: Secretary      Title: President and Chief Executive Officer    
ATTEST:                              AGROLABS, INC.     By: /s/ Dina L. Masi 
By:/s/ Christina Kay
By:/s/ Christina Kay
Name: DINA L. MASI      Name: CHRISTINA KAY
By:/s/ Christina Kay
Title: Secretary      Title: President and Chief Executive Officer    
ATTEST:                              IHT HEALTH PRODUCTS, INC.     By: /s/ Dina
L. Masi  By:/s/ Christina Kay Name: DINA L. MASI      Name: CHRISTINA KAY
Name: CHRISTINA KAY
Title: Secretary      Title: President and Chief Executive Officer    
ATTEST:                              VITAMIN FACTORY, INC.     By: /s/ Dina L.
Masi  By:/s/ E. Gerald Kay Name: DINA L. MASI      Name: E. GERALD KAY Title:
Secretary                              Title: President and Chief Executive
Officer     ATTEST:                                  IHT PROPERTIES CORP.    
By: /s/ Dina L. Masi  By: /s/ Riva Sheppard  Name: DINA L. MASI     Name: RIVA
SHEPPARD Title: Secretary      Title: President and Chief Executive Officer    

                  

 

 

3

--------------------------------------------------------------------------------

 

 

 

 

 

 

 